UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-4570



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


RAY DEWAYNE LOUTHIAN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CR-03-946-HFF)


Submitted:    February 17, 2006              Decided:   April 14, 2006


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael MacKinnon, Greenville, South Carolina, for Appellant. Alan
Lance Crick, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ray Dewayne Louthian appeals a 360-month sentence imposed

after he pleaded guilty to conspiracy to rob a post office and

present stolen money orders for payment, in violation of 18 U.S.C.

§§ 371, 500, 2114(a) (2000); assault and robbery of a postal

employee   and   aiding   and   abetting,    in   violation   of   18   U.S.C.

§§ 2114(a), 2 (2000); using, carrying and possessing a firearm

during and in relation to a crime of violence, in violation of 18

U.S.C. §§ 924(c)(1)(A), 2 (2000); conspiracy to use, carry, and

possess a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 924(o) (2000); theft and conversion of

blank postal money orders and aiding and abetting, in violation of

18 U.S.C. §§ 500, 2 (2000); and being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), 924(e)

(2000).    Counsel for Louthian filed an Anders1 brief, in which he

states    that   there   are   no   meritorious   issues   for   appeal,   but

suggests that the district court erred in departing upward from the

Guideline2 range in sentencing Louthian.          Louthian was advised of

his right to file a pro se supplemental brief, but did not file a

brief.




     1
      Anders v. California, 386 U.S. 738 (1967).
     2
      U.S. Sentencing Guidelines Manual (USSG) (2003).

                                     - 2 -
                 The probation officer concluded that Louthian qualified

for sentencing as a career offender and an armed career criminal,3

and    calculated         a    Guideline    range       of   272     to   319   months     of

imprisonment.            The probation officer also recommended an upward

departure from the Guideline range based upon Louthian’s prior

convictions and the nature of those crimes.                        Louthian objected to

the probation officer’s recommendation for an upward departure,

contending that the calculated Guideline range provided adequate

punishment options for the district court in his case.                                   The

district court concluded that an upward departure was warranted,

determined that a departure to offense level thirty-six in criminal

history category VI was appropriate, and sentenced Louthian to 360

months of imprisonment.

                 On appeal, Louthian repeats his arguments that an upward

departure was not warranted in this case, and that even if a

departure was appropriate, the district court erred in determining

the extent of the departure.                “If reliable information indicates

that       the    defendant's        criminal    history      category     substantially

under-represents              the   seriousness    of     the      defendant's       criminal

history or the likelihood that the defendant will commit other

crimes, an upward departure may be warranted.” USSG § 4A1.3(a)(1).

We    have       noted   that       “[s]ection    4A1.3      was    drafted     in    classic



       3
      Louthian did not object to classification as an armed career
criminal or career offender.

                                           - 3 -
catch-all terms for the unusual but serious situation where the

criminal history category does not adequately reflect past criminal

conduct or predict future criminal behavior.”           United States v.

Lawrence, 349 F.3d 724, 730 (4th Cir. 2003).             “In determining

whether an upward departure from Criminal History Category VI is

warranted, the court should consider that the nature of the prior

offenses rather than simply their number is often more indicative

of the seriousness of the defendant’s criminal record.”               USSG

§ 4A1.3 comment. (n.2(B)).     In deciding the extent of a departure

in the case of a defendant who is already in criminal history

category six, “the court should structure the departure by moving

incrementally down the sentencing table to the next higher offense

level in Criminal History Category VI until it finds a guideline

range appropriate to the case.”       USSG § 4A1.3(a)(4)(B).

           Our review of the record reveals that the district court

explained in great detail its decision that an upward departure was

appropriate in this case, as well as its reasoning supporting a

conclusion that the intervening offense level of thirty-five did

not   adequately   address   the   inadequacy   of   Louthian’s   criminal

history.   We conclude that, under either a de novo or abuse of

discretion standard of review, the district court did not err in

its decision to upwardly depart, or its selection of the ultimate

sentence in this case.




                                   - 4 -
           In accordance with Anders, we have thoroughly examined

the entire record, including the transcripts of the Fed. R. Crim.

P.   11   and   sentencing   hearings,   for    any   other   potentially

meritorious issues and have found none.          Accordingly, we affirm

Louthian’s convictions and sentence.           This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.            If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.        Counsel’s motion

must state that a copy thereof was served on the client.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 5 -